ORDER
PER CURIAM.
On consideration of appellants’ petition for rehearing or rehearing en banc and appellee’s petition for rehearing en banc, it is
ORDERED by the merits division’ that appellants’ petition for rehearing is granted. The parties are directed to file supplemental briefs on the issues raised in appellants’ petition for rehearing on or before October 31, 1990. At the discretion of the court, the Clerk shall schedule these cases for argument after the supplemental briefs are filed with this court. It appearing that no judge of this court has called for a vote on the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are denied.